346 So. 2d 145 (1977)
Pravin J. PAREKH, Petitioner,
v.
CAREER SERVICE COMMISSION, of the State of Florida, Department of Administration, and Department of Highway Safety and Motor Vehicles, Respondents.
No. AA-474.
District Court of Appeal of Florida, First District.
June 1, 1977.
Jerry G. Traynham, Tallahassee, for petitioner.
Robert L. Shevin, Atty. Gen., and Betty J. Steffens, Asst. Atty. Gen., for respondent Commission.
Edwin E. Strickland and Enoch J. Whitney, Tallahassee, for respondent Department.
PER CURIAM.
We have examined the record and the briefs of the respective parties and find there is competent substantial evidence to support the discharge of petitioner by the Department of Highway Safety and Motor Vehicles and the order of the Career Service Commission, and no violation of the Constitution of the United States in either the discharge or the procedures followed by *146 the respondents. Although the Commission's failure to rule explicitly on petitioner's proposed findings of fact was not in accord with Section 120.59(2), Florida Statutes (1975), Stuckey's of Eastman, Georgia v. Department of Transportation, 340 So. 2d 119 (Fla. 1st DCA 1976), that error did not in these circumstances impair the fairness of the proceedings or the correctness of the action. Section 120.68(8), Florida Statutes (Supp. 1976).
Affirmed.
RAWLS, Acting C.J., and McCORD and SMITH, JJ., concur.